Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/21/21 has been entered.
Response to Amendment
This action is responsive to the amendments filed 1/21/21. As directed, Claims 1, 6, 7, 9-14, 17-19, 21-22 have been added, claim 20 cancelled, and claims 23-26 added. Thus claims 11-7, 9-19, 21-26 are presently pending in this application. The amendments are sufficient to overcome the previous claim rejections under 35 USC 112(b).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14,15, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (US 2011/0062137 A1) in view of Lauth et al. (US 2011/0186564 A1, hereinafter “Lauth”) and Nakamura et al. (US 6260612 B1, hereinafter “Nakamura”).
Regarding claim 14, Wu discloses a heating rod (Fig. 4), comprising: 
a ceramic heating element (21, Fig. 3, described as ceramic in Par. 0031); 
a strip-shaped contact sheet (24, Par. 0033) covering the ceramic heating elements (Fig. 3); and 
a housing (31) in which the heating elements and the contact sheet are arranged (Fig. 3).
In the embodiment in Fig. 3, Wu teaches one ceramic heating element rather than a plurality of ceramic heating elements; however, in Fig. 8, Wu teaches the heating element 21 being a plurality of ceramic heating elements arranged next to one another (211, 212, 213, Par. 0047; Thus Wu teaches three heating elements, being at least one pair plus one additional element). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Wu by replacing the heating element 21 in Fig. 3 with a heating element 21 in Fig. 8 comprising a plurality of ceramic heating elements, in order to insulate the peripheries of the heating element, and to increase “creepage or blackout distance between the neighboring plate electrodes 22, 24” (Par. 0047).
Regarding the contact sheet being coated with nickel, Wu is silent. However, Lauth discloses, in a heating apparatus, a contact sheet (18 or 20, Par. 0034) which is coated with nickel (a “nickel-plated brass alloy,” Par. 0034). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the invention of Wu by 
Regarding the contact sheet having at least two elongated slits, Nakamura teaches, in a heating apparatus, a sheet (5) having at least two elongated slits (6 and 6a, Fig. 1), wherein the slits are configured to allow the contact sheet to expand or contract in its longitudinal direction, whereby stresses caused by thermal expansion are reduced (Col. 3 lines 33-42: “At that time, the thermal expansion of the elements 2 is greater than that of the core support 5, giving rise to a thermal stress therebetween. The thermal stress causes the slits 6 to deform toward the extension to thereby absorb the difference of thermal expansion between the elements 2 and the core support 5. Thus, as compared with the case of absence of the slits, the opening edges of the communication apertures 1 of each element 2 are subjected to a restricted thermal stress.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the invention of Wu by configuring the apparatus of Wu, such that the contact sheet 24 of Wu, which is known to experience thermal stress (See Wu Pars. 0033-0034), to have two elongated slits as taught by Nakamura for the purpose of reducing thermal stress (Nakamura Col. 3 lines 33-42).

    PNG
    media_image1.png
    269
    441
    media_image1.png
    Greyscale

Regarding the slits being positioned over a pair of adjacent ceramic heating elements: since the contact plate 24 of Wu is located over at least one pair heating elements as set forth above (there are three heating elements, and the contact sheet is placed above them), the slits, being In contact sheet 24, would also be positioned over a pair of adjacent ceramic heating elements.
Regarding claim 15, the modified Wu discloses the at least two slits (6,6a, taught by Nakamura above) originate from opposite longitudinal edges of the contact sheet (As shown in Nakamura Fig. 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the invention of Wu by configuring the apparatus of Wu, such that the contact sheet 24 of Wu, which is known to experience thermal stress (See Wu Pars. 0033-0034), to have two elongated slits as taught by Nakamura for the purpose of reducing thermal stress (Nakamura Col. 3 lines 33-42).
Regarding claim 21, Nakamura teaches the slit is open (on one side, as indicated in Fig. 1; and it does not have any item placed in it). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the invention of Wu by configuring the apparatus of Wu, such that the contact sheet 24 of Wu, which is known to .
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Lauth Nakamura as applied to claim 14 above, and further in view of Tylutki et al. (US 2014/0202670 A1, hereinafter “Tylutki”).
Regarding claim 22, Wu discloses the apparatus set forth above but fails to teach the slits being wedge-shaped. However, Tylutki teaches, in a heating apparatus, a sheet (10, Fig. 5B) having slits which are wedge-shaped (32).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the invention of the modified Wu by shaping the slits to be wedge-shaped as taught by Tylutki, because this shape allows for structural stability while permitting thermal expansion and contraction without breakage (Tylutki Par. 0010).
Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Lauth and Tylutki.
Regarding claims 23-24, Wu discloses a heating rod (Fig. 4), comprising: 
a ceramic heating element (21, Fig. 3, described as ceramic in Par. 0031); 
a strip-shaped contact sheet (24, Par. 0033) covering the ceramic heating elements (Fig. 3); and 
a housing (31) in which the heating elements and the contact sheet are arranged (Fig. 3).
In the embodiment in Fig. 3, Wu teaches one ceramic heating element rather than a plurality of ceramic heating elements; however, in Fig. 8, Wu teaches the heating element 21 
Regarding the contact sheet being coated with nickel, Wu is silent. However, Lauth discloses, in a heating apparatus, a contact sheet (18 or 20, Par. 0034) which is coated with nickel (a “nickel-plated brass alloy,” Par. 0034). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the invention of Wu by configuring the contact sheet to comprise a nickel-coated material, as taught by Lauth, because this amounts to a simple substitution of one type of contact sheet material known in the art for another, with predictable results (the contact sheet will conduct electricity in a suitable manner).
Regarding the contact sheet having a wedge-shaped slit (claim 23) or at least two wedge-shaped slits (claim 24), Tylutki teaches, in a heating apparatus, a sheet (10, Fig. 5B) having two slits which are wedge-shaped (32) and which permit expansiaon or contraction in the longitudinal direction, whereby stresses caused by thermal expansion are reduced (Pars. 0010-0011).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the invention of the modified Wu by adding to the contact sheet of Wu, two wedge-shaped slits as taught by Tylutki, because this shape allows for structural stability while permitting thermal expansion and contraction without breakage (Tylutki Par. 0010). Regarding the slits being positioned over .                   
Response to Arguments
Applicant’s arguments with respect to claim(s) 14-15 and 21-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  Claims 1-7, 9-13, and 17-19 are allowable because the closest prior art of record (Wu) fails to teach or suggest multiple slits arranged along an edge of a contact sheet, the slits configured to allow the contact sheet to expand or contract in its longitudinal direction. Nakamura teaches two such slits but fails to teach multiple slits arranged along an edge of a contact sheet.
Claims 16 and 25-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN MCGRATH whose telephone number is (571)270-0674.  The examiner can normally be reached on Mon-Fri 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TU HOANG can be reached on (571) 272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIN E MCGRATH/Primary Examiner, Art Unit 3761